               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                   Desc Main
                                                                      Document     Page 1 of 24




 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         19-30500
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 25, 2019                           X /s/ Juanita O'Rourke
                                                                       Signature of individual signing on behalf of debtor

                                                                       Juanita O'Rourke
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-30500                             Doc 24                Filed 06/27/19 Entered 06/27/19 14:19:36                                                          Desc Main
                                                                                  Document     Page 2 of 24
 Fill in this information to identify the case:

 Debtor name            Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)               19-30500
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        2,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    15.88

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,500,015.88


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,640,571.58


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            14,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            26,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,680,571.58




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                    Desc Main
                                                                      Document     Page 3 of 24
 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         19-30500
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Greylock Federal Credit Union
           3.1.     Business Checking Account                                Business                                                                    $15.88



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $15.88
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                 Desc Main
                                                                      Document     Page 4 of 24
 Debtor         Hankey O'Rourke Enterprises, LLC                                              Case number (If known) 19-30500
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Commercial Real
                     Estate and Building
                     at 109 Stockbridge
                     Road ,Great
                     Barrington, MA                       Fee simple                        $0.00     Market Value                      $2,500,000.00




 56.       Total of Part 9.                                                                                                          $2,500,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36            Desc Main
                                                                      Document     Page 5 of 24
 Debtor         Hankey O'Rourke Enterprises, LLC                                             Case number (If known) 19-30500
                Name

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-30500                      Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                                        Desc Main
                                                                         Document     Page 6 of 24
 Debtor          Hankey O'Rourke Enterprises, LLC                                                                    Case number (If known) 19-30500
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $15.88

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                    $15.88        + 91b.            $2,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,500,015.88




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 19-30500                     Doc 24             Filed 06/27/19 Entered 06/27/19 14:19:36                            Desc Main
                                                                      Document     Page 7 of 24
 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)             19-30500
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Bay Colony Development
 2.1                                                  Describe debtor's property that is subject to a lien                 $743,879.54             $2,500,000.00
       Corp.
       Creditor's Name                                Commercial Real Estate and Building at 109
                                                      Stockbridge Road ,Great Barrington, MA
       230 Third Ave., 1st Floor
       Waltham, MA 02451
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. IOFUS Holdings - I, LLC
       2. United States Small
       Business Admin.
       3. Bay Colony Development
       Corp.

 2.2   IOFUS Holdings - I, LLC                        Describe debtor's property that is subject to a lien                 $896,692.04             $2,500,000.00
       Creditor's Name                                Commercial Real Estate and Building at 109
                                                      Stockbridge Road ,Great Barrington, MA
       5838 East Naples Plaza
       Long Beach, CA 90803
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 19-30500                     Doc 24             Filed 06/27/19 Entered 06/27/19 14:19:36                        Desc Main
                                                                      Document     Page 8 of 24
 Debtor       Hankey O'Rourke Enterprises, LLC                                                         Case number (if know)   19-30500
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.3   Jonathan Hixon, Esquire                        Describe debtor's property that is subject to a lien                       $0.00             $0.00
       Creditor's Name                                Duplicate Listing
       Hackett Feinberg
       155 Federal Street, 9th
       Floor
       Boston, MA 02110
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Lyndsey E. Rowland,
 2.4                                                                                                                             $0.00             $0.00
       Esquire                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                Duplicate Listing
       Starfield Smith PC
       1300 Virginia Drive, Suite
       325
       Fort Washington, PA 19034
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       United States Small
 2.5                                                                                                                             $0.00    $2,500,000.00
       Business Admin.                                Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                Case 19-30500                     Doc 24             Filed 06/27/19 Entered 06/27/19 14:19:36                            Desc Main
                                                                      Document     Page 9 of 24
 Debtor       Hankey O'Rourke Enterprises, LLC                                                         Case number (if know)       19-30500
              Name

       Creditor's Name                                Duplicate Listing with Bay Colony
       Boston District Office
       10 Causeway St., Room
       265
       Boston, MA 02722-1093
       Creditor's mailing address                     Describe the lien
                                                      Duplicate Listing with Bay Colony
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $1,640,571.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          8

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-30500                    Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                                            Desc Main
                                                                      Document     Page 10 of 24
 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)           19-30500
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $14,000.00         $0.00
           Town of Great Barrington Tax                              Check all that apply.
           Collector                                                    Contingent
           334 Main Street                                              Unliquidated
           Great Barrington, MA 01230                                   Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Real Estate Taxes due for 2019/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $13,000.00
           Juanita O'Rourke                                                            Contingent
           27 Kibbe Point Road                                                         Unliquidated
           East Otis, MA 01029                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan 2019
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $13,000.00
           Thomas Hankey                                                               Contingent
           315 State Road                                                              Unliquidated
           Great Barrington, MA 01230                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan 2016
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   54114                                           Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                               Desc Main
                                                                      Document     Page 11 of 24
 Debtor       Hankey O'Rourke Enterprises, LLC                                                     Case number (if known)         19-30500
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                       14,000.00
 5b. Total claims from Part 2                                                                        5b.   +   $                       26,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                            40,000.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                    Desc Main
                                                                      Document     Page 12 of 24
 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         19-30500
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Commercial Lease for
             lease is for and the nature of               Property Through 2044
             the debtor's interest

                  State the term remaining
                                                                                      Cove Bowling & Entertainment Inc.
             List the contract number of any                                          109 Stockbridge Road
                   government contract                                                Great Barrington, MA 01230




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36               Desc Main
                                                                      Document     Page 13 of 24
 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         19-30500
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Cove Bowling &                    109 Stockbridge Road                                                                 D
             Entertainment                     Great Barrington, MA 01230                                                           E/F
             Inc.                                                                                                                   G




    2.2      Cove Bowling &                    109 Stockbridge Road                                Bay Colony                       D   2.1
             Entertainment                     Great Barrington, MA 01230                          Development Corp.                E/F
             Inc.
                                                                                                                                    G




    2.3      Cove Bowling &                    109 Stockbridge Road                                IOFUS Holdings - I,              D   2.2
             Entertainment                     Great Barrington, MA 01230                          LLC                              E/F
             Inc.
                                                                                                                                    G




    2.4      Cove Bowling &                    109 Stockbridge Road                                Jonathan Hixon,                  D   2.3
             Entertainment                     Great Barrington, MA 01230                          Esquire                          E/F
             Inc.
                                                                                                                                    G




    2.5      Cove Bowling &                    109 Stockbridge Road                                Lyndsey E. Rowland,              D   2.4
             Entertainment                     Great Barrington, MA 01230                          Esquire                          E/F
             Inc.
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                Desc Main
                                                                      Document     Page 14 of 24
 Debtor       Hankey O'Rourke Enterprises, LLC                                                Case number (if known)   19-30500


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Cove Bowling &                    109 Stockbridge Road                                Town of Great                  D
             Entertainment                     Great Barrington, MA 01230                          Barrington Tax                 E/F       2.1
             Inc.                                                                                  Collector
                                                                                                                                  G




    2.7      Cove Bowling &                    109 Stockbridge Road                                United States Small            D   2.5
             Entertainment                     Great Barrington, MA 01230                          Business Admin.                E/F
             Inc.
                                                                                                                                  G




    2.8      Juanita O'Rourke                  27 Kibbe Point Road                                 Bay Colony                     D   2.1
                                               East Otis, MA 01029                                 Development Corp.              E/F
                                                                                                                                  G




    2.9      Juanita O'Rourke                  27 Kibbe Point Road                                 IOFUS Holdings - I,            D   2.2
                                               East Otis, MA 01029                                 LLC                            E/F
                                                                                                                                  G




    2.10     Juanita O'Rourke                  27 Kibbe Point Road                                 Jonathan Hixon,                D   2.3
                                               East Otis, MA 01029                                 Esquire                        E/F
                                                                                                                                  G




    2.11     Juanita O'Rourke                  27 Kibbe Point Road                                 Lyndsey E. Rowland,            D   2.4
                                               East Otis, MA 01029                                 Esquire                        E/F
                                                                                                                                  G




    2.12     Juanita O'Rourke                  27 Kibbe Point Road                                 United States Small            D   2.5
                                               East Otis, MA 01029                                 Business Admin.                E/F
                                                                                                                                  G




    2.13     Thomas Hankey                     315 State Road                                      Bay Colony                     D   2.1
                                               Great Barrington, MA 01230                          Development Corp.              E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                Desc Main
                                                                      Document     Page 15 of 24
 Debtor       Hankey O'Rourke Enterprises, LLC                                                Case number (if known)   19-30500


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Thomas Hankey                     315 State Road                                      IOFUS Holdings - I,            D   2.2
                                               Great Barrington, MA 01230                          LLC                            E/F
                                                                                                                                  G




    2.15     Thomas Hankey                     315 State Road                                      Jonathan Hixon,                D   2.3
                                               Great Barrington, MA 01230                          Esquire                        E/F
                                                                                                                                  G




    2.16     Thomas Hankey                     315 State Road                                      Lyndsey E. Rowland,            D   2.4
                                               Great Barrington, MA 01230                          Esquire                        E/F
                                                                                                                                  G




    2.17     Thomas Hankey                     315 State Road                                      United States Small            D   2.5
                                               Great Barrington, MA 01230                          Business Admin.                E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                           Desc Main
                                                                      Document     Page 16 of 24


 Fill in this information to identify the case:

 Debtor name         Hankey O'Rourke Enterprises, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         19-30500
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $40,297.16
       From 1/01/2019 to Filing Date
                                                                                                   Other    Through May 2019


       For prior year:                                                                             Operating a business                               $116,319.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $114,824.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                              Desc Main
                                                                      Document     Page 17 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 19-30500                    Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                             Desc Main
                                                                      Document     Page 18 of 24
 Debtor        Hankey O'Rourke Enterprises, LLC                                                             Case number (if known) 19-30500



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Shatz, Schwartz and Fentin,                                                                                    4/26/2019
                P.C.                                                                                                           $2,084.00;
                1441 Main Street, Suite 1100                                                                                   6/20/19
                Springfield, MA 01103-1450                           Attorney Fees                                             balance               $35,000.00

                Email or website address
                sweiss@ssfpc.com

                Who made the payment, if not debtor?
                Cove Bowling and Debtor's
                Members



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                           Desc Main
                                                                      Document     Page 19 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                       Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                               Desc Main
                                                                      Document     Page 20 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 19-30500                    Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                        Desc Main
                                                                      Document     Page 21 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Pattison Koskey, Howe & Bucci, P.C.                                                                                   2011 to Present
                    502 Union Street
                    Hudson, NY 12534

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Greater Commercial Lending


       26d.2.       Lee Bank


       26d.3.       Adams Community Bank


       26d.4.       Salisbury Bank


       26d.5.       TD Bank


       26d.6.       Alpha Capiital, CRE


       26d.7.       JTT Funding


       26d.8.       Select Funding


       26d.9.       TD Bank


       26d.10.      Live Oak Bank


       26d.11.      Salisbury Bank


       26d.12.      Fora Financial



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                          Desc Main
                                                                      Document     Page 22 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500



       Name and address
       26d.13.      National Funding


       26d.14.      Lee Bank


       26d.15.      Newtek


       26d.16.      Mountain One


       26d.17.      Adams Community Bank


       26d.18.      Indigo-Refi


       26d.19.      Commercial Financial Consulting, LLC


       26d.20.      Greater Lending


       26d.21.      Janover Ventures


       26d.22.      Commercial Loan Direct


       26d.23.      Spectrum Commercial Lending



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas Hankey                                  315 State Road                                      Member, Manager                       50%
                                                      Great Barrington, MA 01230

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Juanita O'Rourke                               27 Kibbe Point Road                                 Manager, Member                       50%
                                                      East Otis, MA 01029



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                         Desc Main
                                                                      Document     Page 23 of 24
 Debtor      Hankey O'Rourke Enterprises, LLC                                                           Case number (if known) 19-30500




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 25, 2019

 /s/ Juanita O'Rourke                                                    Juanita O'Rourke
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-30500                     Doc 24              Filed 06/27/19 Entered 06/27/19 14:19:36                             Desc Main
                                                                      Document     Page 24 of 24
                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
 In re      Hankey O'Rourke Enterprises, LLC                                                                          Case No.       19-30500
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Juanita O'Rourke                                                                     1                                          Membership Interest
 27 Kibbe Point Road
 East Otis, MA 01029

 Thomas Hankey                                                                        1                                          Membership Interest
 315 State Road
 Great Barrington, MA 01230


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 25, 2019                                                           Signature /s/ Juanita O'Rourke
                                                                                            Juanita O'Rourke

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
